ORDER

PER CURIAM:
AND NOW, this 19th day of June, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 23, 1995, it is hereby
ORDERED that Wilfred J. Killian be and he is suspended from the Bar of this Commonwealth for a period of three years and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disci*583plinary Board pursuant to Rule 208(g), Pa. R.D.E.
MONTEMURO, J., is sitting by designation.